EXHIBIT 1.2 CITICORP MORTGAGE SECURITIES, INC. Citicorp Mortgage Securities Trust, Series 2007-6 REMIC Pass-Through Certificates Subordinated Underwriting Agreement July 19, 2007 To:Banc of America Securities LLC, as Subordinated Underwriter 214 North Tryon Street Charlotte, North Carolina 28255 Ladies and Gentlemen: Citicorp Mortgage Securities, Inc., a Delaware corporation (“CMSI”), proposes to sell to you, as subordinated underwriter (the “Subordinated Underwriter”), the offered class B-1, B-2 and B-3 REMIC Pass-Through Certificates (the “offered class B certificates”) described in Schedule I. The offered class B certificates evidence ownership interests in a trust (the “Trust”) consisting of the mortgage loans described in Schedule I (the “mortgage loans”) and related property. The mortgage loans were originated or acquired by the affiliates of CMSI identified in Schedule I (the “originators”), and will have, at the close of business on the “cut-off date” specified in Schedule I, the aggregate principal balance set forth in Schedule I. CMSI will elect to treat the Trust, or one or more segregated pools of assets within the Trust, as one or more real estate mortgage investment conduits (each a “REMIC”) for purposes of federal income taxation. The offered class B certificates are to be issued under a pooling and servicing agreement (the “Pooling Agreement”), dated as of the cut-off date, between CMSI, as Depositor, CitiMortgage, Inc. (“CMI”), as Servicer and Master Servicer, U.S. Bank National Association, in its individual capacity and as Trustee (in such capacity, the “Trustee”), and Citibank, N.A., in its individual capacity and as Paying Agent, Certificate Registrar and Authentication Agent. CMSI, Citigroup Inc., and the Subordinated Underwriter agree as follows: 1.Purchase and Sale Subject to the terms and conditions of, and in reliance upon the representations and warranties made in, this Agreement, CMSI agrees to sell to the Subordinated Underwriter, and the Subordinated Underwriter agrees to purchase from CMSI, all of the offered class B certificates at the purchase price set forth in Schedule I. 1 2.Delivery and Payment CMSI will deliver one or more certificates representing each class of offered class B certificates to the Subordinated Underwriter’s account at the office, on the date and at the time (the “closing date”) specified in Schedule I against payment by the Subordinated Underwriter of the purchase price to or upon the order of CMSI in the manner provided in Schedule I. Unless otherwise specified in Schedule I, the offered class B certificates will be registered in the name of Cede & Co., as nominee for The Depository Trust Company (“DTC”), and the interests of beneficial owners of such offered class B certificates will be represented by book entries on the records of DTC and its participants. Definitive Certificates representing the offered class B certificates will be available as set forth in Schedule I. CMSI will have the offered class B certificates available for inspection by the Subordinated Underwriter in New York, New York, one business day prior to the closing date. 3.Registration Statement and Prospectus (a)CMSI represents and warrants to the Subordinated Underwriter that CMSI has filed a registration statement (File No. 333-130333), including a prospectus, with the Securities and Exchange Commission (the “Commission”) on Form S-3 that is effective under the Securities Act of 1933, as amended (the “Securities Act”) and no stop order suspending the effectiveness of the registration statement has been issued and no proceedings for that purpose have been initiated by the Commission. CMSI further represents and warrants to the Subordinated Underwriter that CMSI is not an “ineligible issuer” as defined in Rule 405 under the Securities Act, at the date specified in paragraph 3.ii of such definition. Such registration statement, as revised, amended or supplemented, including by the filing of the Prospectus (as defined below), will at the relevant date be the “Registration Statement” at that date. As used in this Agreement, the Registration Statement will include, at the date of their filing, any documents filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are incorporated by reference into the prospectus included in the Registration Statement pursuant to Item 12 of Form S-3 under the Securities Act, and the terms “amend,” “amendment” or “supplement” with respect to the Registration Statement or the Prospectus will refer to and include the filing of any document under the Exchange Act so incorporated by reference. (b)The Subordinated Underwriter will advise CMSI of the final structure of the offered class B certificates sufficiently in advance of the closing date so that CMSI can prepare a final prospectus relating to the offered class B certificates (the “Prospectus”) for delivery to the Subordinated Underwriter no later than the closing date. CMSI will use its best efforts to deliver the Prospectus to the Subordinated Underwriter as soon as reasonably practicable following the Subordinated Underwriter’s advice of the final 2 structure of the offered class B certificates. CMSI will file the Prospectus with the Commission pursuant to and in conformity with Rule 424 under the Securities Act. References to the Prospectus at any time will refer to the Prospectus as amended or supplemented at such time. CMSI will, prior to the termination of the offering of the offered class B certificates (the “offering”), promptly advise the Subordinated Underwriter (i) when any amendment to the Registration Statement relating to the offered class B certificates has become effective or any revision of or supplement to the Prospectus has been filed, (ii) of any request by the Commission for an amendment of the Registration Statement or the Prospectus or for any additional information, (iii) of the issuance by the Commission of any stop order suspending the effectiveness of the Registration Statement or the institution or threatening of any proceeding for that purpose, and (iv) of the receipt by CMSI of any notification with respect to the suspension of the qualification of the offered class B certificates for sale in any jurisdiction or the initiation or threatening of any proceeding for such purpose. CMSI will use its best efforts to prevent the issuance of any such stop order and, if issued, to obtain its withdrawal as soon as possible. CMSI will not file prior to the termination of the offering any amendment to the Registration Statement relating to the offered class B certificates, or any revision of or supplement to the Prospectus, unless a copy has been furnished to the Subordinated Underwriter for its review prior to filing. (c)CMSI represents and warrants to the Subordinated Underwriter that the Registration Statement on each of the date of this Agreement, the closing date, and each time of sale (as defined below), and the Prospectus as of its date, the closing date, and each time of sale following the date of the Prospectus (i) will conform in all material respects to the requirements of the Securities Act and the applicable rules and regulations of the Commission, (ii) the Registration Statement will not include an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading, and (iii) the Prospectus will not include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading, except that CMSI makes no representation or warranty concerning the statements in Schedule I under the heading “Subordinated Underwriter’s Statements to be Included in the Prospectus” furnished to CMSI by or on behalf of the Subordinated 3 Underwriter specifically for use in connection with the preparation of the Prospectus (the “Subordinated Underwriter supplied Prospectus information”). For purposes of clause (ii) of this section 3(c), the Prospectus will include static pool information on a website for which a URL address or hyperlink was provided in the Prospectus but which information is, pursuant to Item 1105(d) of Regulation AB, not deemed to be part of the Prospectus or the Registration Statement. In this agreement, “time of sale” means the time of sale (as such term is used in Rule 159 under the Securities Act) of the offered class B certificates by the Subordinated Underwriter to an investor. (d)The Subordinated Underwriter represents and warrants to CMSI that the Subordinated Underwriter supplied Prospectus information does not include an untrue statement of a material fact or omit to state a material fact necessary to make the statements therein in the light of the circumstances under which they are made, not misleading when considered in conjunction with the rest of the Prospectus. CMSI acknowledges that the Subordinated Underwriter supplied Prospectus information comprises the only written information furnished by or on behalf of the Subordinated Underwriter for inclusion in the Prospectus. (e)If, at any time when the Prospectus is required to be delivered under the Securities Act, (i) an event occurs as a result of which the Prospectus at such time would include an untrue statement of a material fact or omit to state a material fact necessary to make the statements therein in the light of the circumstances under which they were made not misleading, or (ii) the Prospectus must be revised, amended or supplemented to comply with the Securities Act or the rules and regulations of the Commission thereunder, CMSI will promptly prepare and file with the Commission a revision, amendment or supplement that corrects such statement or omission or effects such compliance. CMSI will consult with the Subordinated Underwriter, to the extent reasonably practicable, on the preparation of such revision, amendment or supplement. (f)CMSI will furnish to the Subordinated Underwriter and its counsel, without charge, so long as delivery of the Prospectus is required under the Securities Act, as many copies of the Prospectus and any revisions or amendments thereof or supplements thereto as reasonably requested. (g)If the third anniversary of the effective date of the Registration Statement occurs within three months after the closing date, CMSI will take action as necessary to permit the public offering and sale of the offered class B certificates as contemplated by this Agreement. 4 4.Free writing prospectuses and loan tape (a)CMSI will deliver electronically to the Subordinated Underwriter in Portable Document Format, not later than two business days following the date on which CMSI notifies the Subordinated Underwriter that CMSI has chosen it to underwrite the offering, and will promptly file with the Commission, a “free writing prospectus” (as defined in Rule 405 under the Securities Act) containing general information about the offering, the structure of the transaction (exclusive of a description of the properties of any particular class of offered class B certificates), the expected parameters of the mortgage loan pools, the expected subordination levels (± 0.5%), risk factors applicable to the mortgage loans, transaction parties known to CMSI, the material tax and ERISA treatment of the Certificates, whether the Certificates will be “mortgage related securities” as defined in the Exchange Act, and URL addresses of or hyperlinks to the core prospectus most recently filed by CMSI with the Commission and to the portion of CMSI’s static pool website containing static pool information with respect to REMIC pass-through certificates of the same asset type (as determined by CMSI) as the mortgage loans (including all such static pool information, whether or not included in the Prospectus or Registration Statement pursuant to Item 1105(d) or Regulation AB, the “CMSI free writing prospectus”). CMSI will promptly deliver to the Subordinated Underwriter electronically in Portable Document Format updated CMSI free writing prospectuses to correct any material misstatements, or omissions to state a material fact necessary to make the statements therein in the light of the circumstances under which they were made not misleading, in previous CMSI free writing prospectuses. References to the CMSI free writing prospectus at any time will refer to the CMSI free writing prospectus most recently delivered to the Subordinated Underwriter (including by correction of static pool information on a website referred to in the CMSI free writing prospectus) sufficiently prior to such time as to reasonably permit the Subordinated Underwriter to deliver the CMSI free writing prospectus to the relevant investor. (b)CMSI represents and warrants to the Subordinated Underwriter that: (i) The CMSI free writing prospectus will conform in all material respects to the requirements of the Securities Act and the applicable rules and regulations of the Commission (ii) At the time of sale, the CMSI free writing prospectus, and any loan tape furnished by CMSI to the Subordinated Underwriter (as supplemented or corrected by CMSI sufficiently prior to such time as to reasonably permit the Subordinated Underwriter to correct any statement made to the investor in reliance on the unsupplemented or uncorrected loan tape), will not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein, in light of the circumstances under which they were made, not misleading , except that CMSI makes no representation or warranty to the extent that such 5 untrue statement or omission was the result of an untrue statement or omission in, or a failure to provide structural information. In this agreement, “structural information” means any of the following types of information supplied by the Subordinated Underwriter to the investor, to the extent not included in the CMSI free writing prospectus: · The interest rate or any interest rate formula, the anticipated price range, the yield to maturity and/or call, the weighted average life at the pricing speed and under other scenarios that illustrate the material effects of prepayments or changes in interest rates on offered class B certificates (with a description of related prepayment, collateral and other assumptions), and other pricing information. · Principal and loss allocations to various classes. · Interest accrual periods for offered class B certificates. · Whether offered class B certificates represent interests in the entire mortgage pool or in one or more mortgage loan groups. · A description of third party credit enhancement or derivative instruments selected by the Subordinated Underwriter for the offered class B certificates, together with the identity of and material information about any related provider or counterparty and the ratings assigned to the provider or counterparty. · The identity of and material information about any special servicer or credit risk manager selected by the Subordinated Underwriter for the offered class B certificates. · The fees and expenses payable to transaction parties. (c)CMSI will provide the Subordinated Underwriter with one or more loan tapes containing “loan level” listings of the mortgage loans that may contain “nonpublic personal information” within the meaning of Regulation S-P of the Commission. The Subordinated Underwriter acknowledges that, to the extent the listing of the mortgage loans contains any nonpublic personal information, the Subordinated Underwriter will be bound by the provisions of Rule 11 of Regulation S-P and other applicable law regarding limits on redisclosure and reuse of such information. (d)The Subordinated Underwriter represents and warrants to CMSI that any written communication containing material information about CMSI or its affiliates or the offered class B certificates furnished to a prospective investor by the Subordinated Underwriter, other than a CMSI free writing prospectus, the Prospectus, the Registration Statement or the loan tape most recently furnished by CMSI to the Subordinated Underwriter (as supplemented or corrected by CMSI prior to such time) (i) conformed to the terms and conditions for a communication in Rule 134 or a free writing prospectus in Rule 433 under the Securities Act, 6 (ii) if a free writing prospectus, consisted solely of ABS informational and computational material (as defined in Item 1101(a) of Regulation AB under the Securities Act) and information regarding status, oversubscription, allocation and confirmation of sale, and (iii) if a free writing prospectus, did not at the time of sale include any untrue statement of a material fact or omit any material fact necessary to make the statements contained therein, when considered in conjunction with the CMSI free writing prospectus delivered to the investor, in light of the circumstances under which they were made, not misleading, except that the Subordinated Underwriter makes no representation or warranty to the extent that (A)the misstatement or omission was the result of a misstatement or omission in information supplied by CMSI to the Subordinated Underwriter that was not corrected by information subsequently supplied by CMSI to the Subordinated Underwriter sufficiently prior to the time of sale as to reasonably permit the Subordinated Underwriter to correct any statement made to the investor based on such misstatement, or (B)the free writing prospectus substantially restates a statement (which statement may include structural information) in the Prospectus or CMSI free writing prospectus (a “restatement”), and does not omit a statement in the Prospectus or CMSI free writing prospectus necessary to make the restatement, when considered in conjunction with the free writing prospectus and other information delivered to the prospective investor, in light of the circumstances under which the restatement was made, not misleading. (e)CMSI will file a CMSI free writing prospectus containing (i)a description of the final structure of the offered class B certificates and (ii)the information contained in the final loan tape delivered to the Subordinated Underwriter, all in conformity with Rule 433 under the Securities Act. (f)The Subordinated Underwriter will not sell, and will obligate each dealer to whom it sells any offered class B certificates (which obligation may be in the form of a trade stipulation and which must name CMSI as an intended third party beneficiary) not to sell any offered class B certificates (i) to any investor who is not an institutional investor unless the sale is accompanied or preceded by delivery of the Prospectus, and (ii) to any investor prior to the time the Prospectus is filed with the SEC unless at the time of sale the Subordinated Underwriter delivers to the investor the CMSI free writing prospectus and the supplemental information that is then known or available to the Subordinated Underwriter. 7 (g)The Subordinated Underwriter will file with the Commission not later than the date of its first use any free writing prospectus that is distributed by or on behalf of the Subordinated Underwriter in a manner reasonably designed to lead to its broad, unrestricted dissemination. CMSI will provide the Subordinated Underwriter with any filing information needed to complete such filing. (h)The Subordinated Underwriter will, in conformity with Rule 433(g) under the Securities Act, retain all free writing prospectuses that it has used in the offering and that are not filed with the Commission for three years following the initial bona fide offering of the offered class B certificates. If there is any litigation or threatened litigation against CMSI or any of its affiliates with respect to the offering, the Subordinated Underwriter will, on CMSI’s request, make copies of such documents available to CMSI. (i)The Subordinated Underwriter will promptly provide CMSI with any information within the Subordinated Underwriter’s reasonable control that CMSI reasonably requests to enable CMSI to meet its disclosure and reporting obligations under the Securities Act and the Exchange Act in connection with the offered class B certificates. The Subordinated Underwriter will use its best efforts to cause any credit enhancement provider, derivative counterparty, special servicer or credit risk manager arranged by the Subordinated Underwriter in connection with the offered class B certificates to promptly provide to CMSI such narrative disclosure, financial information, including required accountants’ consents, and other information as CMSI may reasonably request to enable CMSI to meet its disclosure and reporting obligations under the Securities Act and the Exchange Act. 5.Other representations and warranties CMSI represents and warrants to the Subordinated Underwriter that: (a)The class B-1 certificates will, when issued, be a “mortgage related security,” as defined in section 3(a)(41) of the Exchange Act, and each of the offered class B certificates, when validly authenticated, issued and delivered in accordance with the Pooling Agreement, will be duly and validly issued and outstanding and entitled to the benefits of the Pooling Agreement. (b)Compliance by CMSI with the provisions of this Agreement and the Pooling Agreement do not, and will not on the closing date, conflict with CMSI’s certificate of incorporation or by-laws or any contract to which CMSI is a party. (c)On the closing date, each of this Agreement and the Pooling Agreement will have been duly authorized, executed and delivered by CMSI and, assuming the valid execution of such agreements by the other parties, each such agreement will constitute a valid and binding agreement of CMSI enforceable against it in accordance with its terms, except as the same may be limited by bankruptcy, insolvency, reorganization or other laws relating to or affecting the enforcement of creditors’ rights and by general equity principles. 8 (d)CMSI has been duly organized and is validly existing under the laws of the State of Delaware, with corporate power and authority to own its properties and conduct its business as described in the Prospectus. 6.Expenses; Blue Sky (a)CMSI will pay all expenses incidental to the performance of its obligations under this Agreement, including expenses of (i) preparing, filing and reproducing the Prospectus, of preparing, filing and reproducing the CMSI free writing prospectus, the Registration Statement, this Agreement, and the Pooling Agreement, (ii) KPMG LLP, and (iii) preparing and delivering the offered class B certificates to DTC, provided, however, that except as provided in this section (a) and in section 10, the Subordinated Underwriter will pay (A) all of its own expenses, including the fees of Cadwalader, Wickersham &
